
	

114 HR 3199 IH: To prohibit statutory sanctions relief by the United States with respect to Iran unless the Senate provides its advice and consent to ratification of the Joint Comprehensive Plan of Action.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3199
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Mr. Brat (for himself, Mr. Grothman, Mr. Messer, and Mr. Palmer) introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To prohibit statutory sanctions relief by the United States with respect to Iran unless the Senate
			 provides its advice and consent to ratification of the Joint Comprehensive
			 Plan of Action.
	
	
		1.Prohibition on statutory sanctions relief by the United States with respect to Iran unless the
			 Senate provides its advice and consent to ratification of the Joint
			 Comprehensive Plan of Action
 (a)ProhibitionNotwithstanding section 135 of the Atomic Energy Act of 1954 (42 U.S.C. 2160e), as added by section 2 of the Iran Nuclear Agreement Review Act of 2015 (Public Law 114–17; 129 Stat. 201), or any other provision of law, action involving any measure of statutory sanctions relief by the United States may not be taken unless the Senate provides its advice and consent to ratification of the Joint Comprehensive Plan of Action under article II, section 2 of the United States Constitution.
 (b)DefinitionsIn this section: (1)Action involving any measure of statutory sanctions relief by the United StatesThe term action involving any measure of statutory sanctions relief by the United States has the meaning given the term in section 135(c)(3) of the Atomic Energy Act of 1954 (42 U.S.C. 2160e(c)(3)).
 (2)Joint Comprehensive Plan of ActionThe term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action.
 (c)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to action involving any measure of statutory sanctions relief by the United States provided before, on, or after such date of enactment.
			
